J-S22017-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN RE: A.J.H. AND I.G.H.                   :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
    APPEAL OF: K.J.R., MOTHER                  :
                                               :
                                               :
                                               :
                                               :
                                               :   No. 1564 MDA 2016

                     Appeal from the Decree August 23, 2016
                  In the Court of Common Pleas of Berks County
                         Orphans’ Court at No(s): 84695,
                                     84696


BEFORE:      SHOGAN, MOULTON, and PLATT*, JJ.

MEMORANDUM BY MOULTON, J.:                                 FILED MAY 01, 2017

        Appellant, K.J.R. (“Mother”), appeals from the decrees entered August

23, 2016, in the Berks County Court of Common Pleas granting the petitions

of the Berks County Children and Youth Services (“BCCYS”) and involuntarily

terminating Mother’s parental rights to her daughters, A.J.R.-H.,1 born in

March 2007, and I.G.H., born in July 2010 (collectively, “Children”),

pursuant to the Adoption Act, 23 Pa.C.S. § 2511(a)(1), (2), (5), (8), and

(b).2 We affirm.
____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
        1
       At the hearing, A.J.R.-H.’s name was corrected from A.J.H. to A.J.R.-
H. N.T., 8/12/16, at 15.
        2
        The parental rights of D.H. (“Father”) as to Children also were
terminated on the same date by separate decrees. Father filed a timely
(Footnote Continued Next Page)
J-S22017-17



      The trial court summarized the relevant procedural and factual history,

in part, as follows:

             The family first came to the attention of BCCYS in 2007,
          the day after A.[J.]R.-H. was born, as the result of a report
          that alleged a lack of emotional involvement by Father,
          concerns of Father’s abusiveness and alcohol use, and a
          concern about where the family resided.               BCCYS
          determined the risk to be low and took the report as
          information only.

             A second report, on February 21, 2013, alleged
          Mother’s daily smoking of marijuana and Father’s
          incarceration for domestic violence. The report alleged
          that Mother suffered from mental health issues and she
          was not appropriately feeding and supervising the
          Children. Again, BCCYS determined the risk to be low and
          took the report as information only.

             An intake investigation began on September 23, 2013
          upon a third report that alleged Mother and Father were
          using drugs and that Father had a history of domestic
          violence and incarceration. Allegations included a 2012
          assault by Father on Mother in which he broke her nose
          and for which he was re-incarcerated. During Father’s
          incarceration, Mother needed assistance with heat for the
          home, food, diapers, and gas for her car.

              The investigation revealed a lengthy history of domestic
          violence and abuse between Mother and Father. Mother
          revealed that Father drank beer one or two times per
          week, but added that he was angry even when sober.
          Mother did not want to leave Father despite his having
          broken her nose and on another occasion putting a gun to
          her head. There were other instances of physical abuse
          and daily verbal abuse. The Children also reported the
          abuse and repeated Father’s claims that he was going to
          kill Mother. BCCYS learned that Father failed to complete
                       _______________________
(Footnote Continued)

appeal in this Court at Docket No. 1606 MDA 2016, which we address by
separate memorandum.



                                            -2-
J-S22017-17


       counseling and other services and otherwise violated the
       requirements of his parole on several occasions. Father’s
       abuse of Mother led to parole violations, new charges, and
       a temporary Protection From Abuse (“PFA”) order.

          BCCYS filed for dependency of the Children on
       December 31, 2013.       Allegations included histories of
       domestic violence and drug use by Mother and Father;
       Mother’s needing assistance with heat, food, and diapers;
       Father’s criminal history; and failure to cooperate with
       offered services.

          The hearing on the dependency petition, originally
       scheduled for February 6, 2014 was continued to February
       21, 2014, then April 3, 2014. In the interim, Mother and
       Father were ordered to cooperate with domestic violence
       counseling and casework services. Father had supervised
       visits with the Children, and was not permitted in the
       family home. There was less than full cooperation with
       services and prohibition of contact. Mother and Father
       demonstrated a lack of insight into why BCCYS was
       involved.

          On April 3, 2014, the Court found the Children to be
       dependent due to severe domestic violence between
       Mother and Father.     Physical custody of the Children
       remained with Mother.         Father was to have no
       unsupervised contact with the Children. Mother and Father
       were ordered to participate in services such as domestic
       violence counseling, drug and alcohol evaluation and
       treatment, casework services, and establishing and
       maintaining stable and appropriate housing and income.
       On August 13, 2014, Father was permitted to have
       unsupervised contact with the Children, but he remained
       excluded from the family home until October 14, 2014.
       During this time, Mother and Father were moderately
       compliant with the permanency plan.

          On November 17, 2014, the Court removed the
       Children from the home and transferred legal custody to




                                 -3-
J-S22017-17


            BCCYS for placement purposes.[3] The primary goal of
            return to Mother was established, with a concurrent goal of
            adoption. Mother and Father were permitted twice weekly
            visits with the Children and were ordered to participate in
            services including parenting education; mental health
            treatment; domestic violence treatment; drug and alcohol
            evaluation screening, and treatment; casework services;
            visitation; and establish and maintain appropriate housing
            and income. By Order dated February 11, 2015, Mother’s
            visits were reduced to once per week.

               At a permanency review hearing held May 5, 2015,
            Mother and Father were found to be minimally compliant
            with services. Visits with the Children were reduced to bi-
            weekly.

                After a number of continuances, the next review
            hearing was held February 19, 2016. Mother and Father
            were found to have been moderately compliant with the
            permanency plan, but they made minimal progress toward
            alleviating the circumstances that led to the Children’s
            placement.      No changes were made in the ordered
            services. . . .

Trial Court Opinion, 10/25/16, at 4-7 (“1925(a) Op.”) (footnotes omitted).

       On February 19, 2016, BCCYS filed petitions to terminate parental

rights. On August 12, 2016, the trial court held a hearing on the termination

petitions.    In support of its petitions, BCCYS presented the testimony of:

Andrea Karlunas, licensed social worker, certified sex offender treatment

specialist, and certified domestic violence counselor, who treated Mother and

evaluated Children;4 Nicole Kauffman-Jacoby, BCCYS caseworker; and
____________________________________________


       3
       Children were placed in kinship care with their maternal grandmother
and her husband upon removal.
       4
           BCCYS presented Ms. Karlunas as an expert.




                                           -4-
J-S22017-17



Sloane Radcliffe, Child Prep worker.5          In addition, Mother and Father, who

were both represented by counsel, each testified on their own behalf.          By

decrees entered August 23, 2016, the trial court involuntarily terminated the

parental rights of Mother pursuant to 23 Pa.C.S. § 2511(a)(1), (2), (5), (8),

and (b). On September 12, 2016, Mother, through counsel, filed a timely

notice of appeal, along with a concise statement of errors complained of on

appeal pursuant to Pa.R.A.P. 1925(a)(2)(i) and (b).6

       On appeal, Mother raises the following issues for our review:

           A. Whether the trial court erred as a matter of law and
           abused its discretion by admitting the Berks County
           Children and Youth summary packet which included one
           hundred sixty eight (168) exhibits because all exhibits
           were submitted for the truth of the matter asserted
           therein, contained medical/psychiatric opinions and
           diagnosis, and did not fall under any hearsay exception?

           B. Whether [BCCYS] failed to prove by clear and
           convincing evidence the elements of 23 [Pa.C.S.] Sections
           [(a)(1), (2), (5), and (8)] because the evidence submitted

____________________________________________


       5
        The guardian ad litem appointed to represent Children argued in
favor of termination. N.T., 8/12/16, at 194-95.
       6
         The trial court entered separate decrees terminating Mother’s
parental rights to Children. Mother improperly filed only one notice of
appeal and one concise statement of errors complained of on appeal from
the decrees. See Pa.R.A.P. 341, Note (“Where, however, one or more
orders resolves [sic] issues arising on more than one docket or relating to
more than one judgment, separate notices of appeal must be filed.”).
Because Mother’s arguments on appeal are identical as to Children, we
discern no prejudice arising from her procedural misstep. Therefore, we
decline to quash or dismiss Mother’s appeal.




                                           -5-
J-S22017-17


           at the termination hearing was insufficient to prove the
           statutory requirements of the sections listed above?

           C. Whether the trial court erred as a matter of law and
           abused its discretion by terminating [Mother’s] parental
           rights in that the evidence at the termination hearing failed
           to show that the needs and welfare of the children are best
           served by the termination?

Mother’s Br. at 5 (unnecessary capitalization removed).7

       We first address Mother’s second and third issues.               In matters

involving involuntary termination of parental rights, our standard of review is

as follows:

           The standard of review in termination of parental rights
           cases requires appellate courts “to accept the findings of
           fact and credibility determinations of the trial court if they
           are supported by the record.” In re Adoption of S.P., 47
           A.3d 817, 826 (Pa. 2012). “If the factual findings are
           supported, appellate courts review to determine if the trial
           court made an error of law or abused its discretion.” Id.
           “[A] decision may be reversed for an abuse of discretion
           only upon demonstration of manifest unreasonableness,
           partiality, prejudice, bias, or ill-will.” Id. The trial court’s
           decision, however, should not be reversed merely because
           the record would support a different result. Id. at 827.
           We have previously emphasized our deference to trial
           courts that often have first-hand observations of the
           parties spanning multiple hearings. See In re R.J.T., 9
           A.3d [1179, 1190 (Pa. 2010)].

____________________________________________


       7
        Although raised in her concise statement, Mother failed to preserve a
claim relating to BCCYS’ provision of reasonable efforts, as she failed to
include this issue in the statement of questions presented section of her
brief. See Krebs v. United Refining Co. of Pennsylvania, 893 A.2d 776,
797 (Pa.Super. 2006) (stating failure to preserve issues by raising them
both in concise statement of errors complained of on appeal and statement
of questions involved portion of brief on appeal results in waiver of those
issues).



                                           -6-
J-S22017-17



In re T.S.M., 71 A.3d 251, 267 (Pa. 2013).

      As our Supreme Court further explained:

            [U]nlike trial courts, appellate courts are not equipped to
            make the fact-specific determinations on a cold record,
            where the trial judges are observing the parties during the
            relevant hearing and often presiding over numerous other
            hearings regarding the child and parents. Therefore, even
            where the facts could support an opposite result, as is
            often the case in dependency and termination cases, an
            appellate court must resist the urge to second guess the
            trial court and impose its own credibility determinations
            and judgment; instead we must defer to the trial judges so
            long as the factual findings are supported by the record
            and the court’s legal conclusions are not the result of an
            error of law or an abuse of discretion.

In re Adoption of S.P., 47 A.3d 817, 826-27 (Pa. 2012) (internal citations

omitted). “The trial court is free to believe all, part, or none of the evidence

presented, and is likewise free to make all credibility determinations and

resolve conflicts in the evidence.”        In re M.G., 855 A.2d 68, 73-74

(Pa.Super. 2004) (quoting In re Diaz, 669 A.2d 372, 375 (Pa.Super.

1995)). “[I]f competent evidence supports the trial court’s findings, we will

affirm even if the record could also support the opposite result.”         In re

Adoption of T.B.B., 835 A.2d 387, 394 (Pa.Super. 2003) (citation omitted).

      The termination of parental rights is governed by Section 2511 of the

Adoption Act, 23 Pa.C.S. §§ 2101-2938, which requires a bifurcated

analysis:

            Initially, the focus is on the conduct of the parent. The
            party seeking termination must prove by clear and
            convincing evidence that the parent’s conduct satisfies the
            statutory     grounds    for  termination   delineated    in


                                       -7-
J-S22017-17


           Section 2511(a). Only if the court determines that the
           parent’s conduct warrants termination of his or her
           parental rights does the court engage in the second part of
           the analysis pursuant to Section 2511(b): determination of
           the needs and welfare of the child under the standard of
           best interests of the child.

In re L.M., 923 A.2d 505, 511 (Pa.Super. 2007) (citations omitted).           We

have defined clear and convincing evidence as that which is so “clear, direct,

weighty and convincing as to enable the trier of fact to come to a clear

conviction, without hesitance, of the truth of the precise facts in issue.” In

re C.S., 761 A.2d 1197, 1201 (Pa.Super. 2000) (en banc) (quoting Matter

of Adoption of Charles E.D.M. II, 708 A.2d 88, 91 (Pa. 1998)).

     In this case, the trial court terminated Mother’s parental rights

pursuant to 23 Pa.C.S. § 2511(a)(1), (2), (5), and (8), as well as (b). To

affirm a termination of parental rights, we need only agree with the trial

court as to any one subsection of Section 2511(a), as well as Section

2511(b).     In re B.L.W., 843 A.2d 380, 384 (Pa.Super. 2004) (en banc).

Here, we      analyze the    court’s decision to   terminate   under      Sections

2511(a)(2) and (b), which provide as follows:

           (a) General rule.--The rights of a parent in regard to a
           child may be terminated after a petition filed on any of the
           following grounds:

                                       ...

              (2) The repeated and continued incapacity, abuse,
              neglect or refusal of the parent has caused the child
              to be without essential parental care, control or
              subsistence necessary for his physical or mental
              well-being and the conditions and causes of the
              incapacity, abuse, neglect or refusal cannot or will
              not be remedied by the parent.

                                      -8-
J-S22017-17


                                     ...

         (b) Other considerations.--The court in terminating the
         rights of a parent shall give primary consideration to the
         developmental, physical and emotional needs and welfare
         of the child. The rights of a parent shall not be terminated
         solely on the basis of environmental factors such as
         inadequate housing, furnishings, income, clothing and
         medical care if found to be beyond the control of the
         parent. With respect to any petition filed pursuant to
         subsection (a)(1), (6) or (8), the court shall not consider
         any efforts by the parent to remedy the conditions
         described therein which are first initiated subsequent to
         the giving of notice of the filing of the petition.

23 Pa.C.S. § 2511(a)(2), (b).

      We first address whether the trial court abused its discretion by

terminating Mother’s parental rights pursuant to Section 2511(a)(2).

      [T]o terminate parental rights pursuant to 23 Pa.C.S.[] §
      2511(a)(2), the following three elements must be met: (1)
      repeated and continued incapacity, abuse, neglect or refusal; (2)
      such incapacity, abuse, neglect or refusal has caused the child to
      be without essential parental care, control or subsistence
      necessary for his physical or mental well-being; and (3) the
      causes of the incapacity, abuse, neglect or refusal cannot or will
      not be remedied.

In re Adoption of M.E.P., 825 A.2d 1266, 1272 (Pa.Super. 2003). “The

grounds for termination due to parental incapacity that cannot be remedied

are not limited to affirmative misconduct.   To the contrary, those grounds

may include acts of refusal as well as incapacity to perform parental duties.”

In re Adoption of C.D.R., 111 A.3d 1212, 1216 (Pa.Super. 2015) (quoting

In re A.L.D., 797 A.2d 326, 337 (Pa.Super. 2002)).




                                    -9-
J-S22017-17



      Here, in finding sufficient evidence supporting termination of Mother’s

parental rights, the trial court stated as follows:

         Mother has also failed to perform her parental duties. She
         has apparently allowed herself to believe that since Father
         has not physically abused the Children they must be safe.
         She appears to have failed in recognizing that Father’s
         physically abusing her and verbally abusing anyone in the
         home was and is still an abuse of the Children that caused
         them to suffer mental and emotional scars. She also failed
         to recognize the risks, both short- and long-term, of
         continual exposure of the Children to this abuse and the
         potential for Father’s physically abusive behavior to be
         turned toward the Children in the future or for the Children
         to be accidentally harmed whenever they might happen to
         get caught in the middle. Prior to and during the early
         stages of BCCYS’ involvement, Mother found it easier to
         stay with Father and expose herself and the Children to his
         abuse than to leave him. Even in the face of losing
         custody of the Children, Mother could not find the will to
         exclude Father from their lives.

         Domestic violence counseling has apparently not helped
         Mother with her insight. Even with the benefit of the
         counseling that she has had, she has continued to allow
         Father into her life and to have regular contact with him,
         even when she knew that she might stand a better chance
         of having the Children returned to her without him in her
         life.

         Not a reasonable excuse, but perhaps some of Mother’s
         behavior can be explained by her use of K-2 and other
         illegal drugs.    Unfortunately, even after a six-month
         inpatient treatment stint, Mother still maintained contact
         with Father, failed to acquire stable and appropriate
         housing, and failed to follow on-going treatment
         recommendations. The bright spot in the last two years is
         that Mother currently has full-time employment; however,
         the employment has a dark side in that Mother uses the
         employment as an excuse for not complying with court-
         ordered services.




                                      - 10 -
J-S22017-17


        Throughout BCCYS’ involvement, Mother has had a less
        than perfect attendance record for counseling, casework,
        drug screens, and even visitation. She has not complied
        with mental health services. Mother has not internalized a
        need to modify her lifestyle or otherwise demonstrated an
        ability to provide for the Children’s well-being or to keep
        them safe.

        Just like Father, Mother has had over one year to remedy
        the circumstances that led to the removal and placement
        of the Children but has failed to do so or otherwise perform
        her parental duties. She has not fully availed herself of
        the services available to her and the continued provision of
        services to her does not appear to be reasonably likely to
        effect a meaningful change in her insight and behavior.
        Her inability or refusal to change her life choices has left
        the Children without essential parental care, control, and
        subsistence necessary for their physical, mental, and
        emotional well-being.

1925(a) Op. at 8-9.

     Mother challenges the sufficiency of the evidence presented to

establish termination.   Mother’s Br. at 23-24.   Mother argues that BCCYS

“failed to show that repeated and continued incapacity, abuse, neglect or

refusal of the parent has caused [Children] to be without essential parental

care, control or subsistence necessary for [their] physical or mental well-

being and the conditions and causes of the incapacity, abuse, neglect or

refusal cannot or will not be remedied by the parent.”   Id. at 27. Mother

maintains that there were no concerns that Children were being abused or

neglected. Id. She points to the lack of any indication that Children were

physically abused, a lack of problems or negative impact in school, and a

lack a concern with the physical state and presentation of Children and the

home. Id. at 27-28. Further, Mother highlights her journey to overcome


                                   - 11 -
J-S22017-17



her substance abuse and acknowledges her lengthy treatment. Id. at 28.

As a result, Mother indicates that she “achieved a significant period of

sobriety” before BCCYS filed its petition. Id. Mother contends that BCCYS

failed to establish incapacity and that she was unable to properly parent her

children. Id. Rather, she posits that “[h]er capacity to parent the Children

is evidenced by how loving, caring, and positive Mother’s visits were with her

daughters.” Id. We disagree.

      The record supports the trial court’s termination of Mother’s parental

rights pursuant to Section 2511(a)(2).         Children were removed from

parental care on November 17, 2014, a period of approximately twenty-one

months at the time of the termination hearing, due to issues of domestic

violence and substance abuse. N.T., 8/12/16, at 57, 61-62, 66, 100, 107.

Although Mother completed a six-month inpatient treatment program at

Gaudenzia, Mother did not follow post-treatment recommendations. Id. at

82. Rather than attending aftercare in Lancaster County, Mother returned to

Reading and attended counseling, which she did not complete, and from

which she was unsuccessfully discharged. Id. at 82, 109-10. Mother also

stopped presenting for urine screens.        Id. at 85, 113-14.   In addition,

Mother failed to successfully complete domestic violence therapy on two

separate occasions. Id. at 65, 81. Addressing her concerns at the time of

Mother’s unsuccessful discharge from treatment with her, Andrea Karlunas

testified as follows:




                                    - 12 -
J-S22017-17


        I was concerned the domestic violence had been, affected
        her, that she was not ready or willing to leave that
        relationship, that she presented ambiguously about the
        relationship, wanting to be with him, not wanting to be
        with him.     We have substance abuse involved, which
        inhibits her ability to parent the children. . . . It would
        hinder her ability to provide safety and parent her children.
        And also she might be using as a coping mechanism.

Id. at 38-39.

     Critically, at times Mother evidenced a lack of insight and appreciation

regarding both her substance abuse and the domestic violence and their

impact on Children.   Id. at 37-38, 40, 54-55, 68-69, 72-73.       Explaining

Mother’s insight, Ms. Karlunas stated, “It was ambiguous. There were times

she displayed really good insight.   There [were] times she understood the

gravity of the situation.     And there were times when she became

inconsistent and would minimize and would demonstrate a lack of insight

into the [e]ffects the domestic violence had on her children or the effect of

domestic violence on herself.”    Id. at 54-55.    Even after speaking with

Mother regarding the impact of domestic violence on Children, both with

regard to their placement as well as emotionally and psychologically, as

recounted by Ms. Karlunas, Mother admitted that she would “rather deal

with [Father’s] B.S. rather than struggling on her own.”      Id. at 71, 73.

Notably, at the hearing, Mother acknowledged that she understood she and

Father should not be together given the history of domestic violence.

However, after indicating that she and Father are “very good friends” and at

times engaged in a sexual relationship, she suggested, “[P]eople change.



                                     - 13 -
J-S22017-17



Everybody makes mistakes and things. Everyone did things in their life that

they regret, you know. You move forward and you know you forgive and

forget. . . .” Id. at 170.   Mother also modulated on her reports of domestic

violence, maintaining she “exaggerated the truth” to obtain help.        Id. at

171-72. Therefore, Ms. Karlunas suggested, “[N]either parent has resolved

their domestic violence issues. If they cannot resolve their own issue, this

cycle is going to continue and further traumatize these children.” Id. at 36-

37.   BCCYS caseworker Nicole Kauffman-Jacoby echoed this prediction,

stating, “There is a high likelihood the cycle will repeat and ongoing

domestic violence will be possible and will affect [C]hildren.” Id. at 85.

      Hence, the record substantiates the conclusion that Mother’s repeated

and continued incapacity, abuse, neglect, or refusal has caused Children to

be without essential parental control or subsistence necessary for their

physical and mental well-being. See In re Adoption of M.E.P., 825 A.2d

at 1272. Moreover, Mother cannot or will not remedy this situation. See id.

      We next determine whether termination was proper under Section

2511(b). With regard to Section 2511(b), we have stated as follows:

         Section 2511(b) focuses on whether termination of
         parental rights would best serve the developmental,
         physical, and emotional needs and welfare of the child. As
         this Court has explained, Section 2511(b) does not
         explicitly require a bonding analysis and the term ‘bond’ is
         not defined in the Adoption Act. Case law, however,
         provides that analysis of the emotional bond, if any,
         between parent and child is a factor to be considered as
         part of our analysis. While a parent’s emotional bond with
         his or her child is a major aspect of the subsection 2511(b)


                                     - 14 -
J-S22017-17


         best-interest analysis, it is nonetheless only one of many
         factors to be considered by the court when determining
         what is in the best interest of the child.

            [I]n addition to a bond examination, the trial court
            can equally emphasize the safety needs of the child,
            and should also consider the intangibles, such as the
            love, comfort, security, and stability the child might
            have with the foster parent. Additionally, this Court
            stated that the trial court should consider the
            importance of continuity of relationships and whether
            any existing parent-child bond can be severed
            without detrimental effects on the child.

In re Adoption of C.D.R., 111 A.3d 1212, 1219 (Pa.Super. 2015)

(quotation marks and citations omitted) (quoting In re N.A.M., 33 A.3d 95,

103 (Pa.Super. 2011)).

      In determining that termination of Mother’s parental rights favored

Children’s needs and welfare, the trial court concluded:

             The Children have a positive bond with their foster
         family. They feel safe in the foster environment. They
         wish to stay in that environment and do not want to return
         to Mother and Father and their family home. The Children
         do not feel safe with Mother and Father. To the extent a
         bond exists between the Children and Mother and Father,
         it is an unhealthy one at best. The Children suffered
         significant trauma caused by Mother and Father for which
         they continue to be in counseling. The Children deserve
         an opportunity to experience trauma-free life in a
         permanent, healthy, safe home where their rights to the
         fulfillment of their potential can be met.

            For the foregoing reasons, the Court concluded that
         termination of Mother and Father’s parental rights to the
         Children was proper and in their best interests.

1925(a) Op. at 10.




                                    - 15 -
J-S22017-17



     Mother argues that the trial court erred and/or abused its discretion as

the evidence failed to reveal that termination of her parental rights would

best serve the needs and welfare of Children.        Mother avers that the

evidence suggests the maintenance of a strong bond between her and

Children. Mother’s Br. at 34-35. Mother points to displays and expressions

of affection. Id. at 35. She argues that:

        These are not unhealthy emotions and bonds.        The
        Children love their mother, and want to have more time
        with her. This mutual love and care that mother and
        children have shown for one another demand that the
        decision of the trial court be reversed.

Id. (citations to record omitted).   While acknowledging that Children were

exposed to trauma living with Mother and Father, Mother argues that she no

longer resides with Father and Children could, therefore, be placed with her.

Id. at 34-35. Further, although the foster home might be “better,” Mother

maintains she is “capable of exercising her parental duties.” Id. at 36. We

disagree.

     The record supports the trial court’s finding that terminating Mother’s

parental rights would best serve the needs and welfare of Children. When

questioned about psychological damage to Children as a result of the

domestic violence between their parents, Ms. Karlunas testified that Children

“suffered some definite damage due to what they have been exposed to.”

Id. at 68.    Children initially presented with negative behaviors, including

avoidance, defiance and anger, as well as bed-wetting.     Id. at 33-34, 87.

I.G.H. also would not sleep by herself, and exhibited stuffed animal

                                     - 16 -
J-S22017-17



attachment, fears regarding her future and whether her grandparents were

going to die, and stress transitioning.      Id. at 43-44, 87.    However, Ms.

Karlunas observed improvement in both children since placement.           Id. at

46.

      Additionally, although Children maintained a bond with and are

“loving” toward Mother and are happy to see her at visitation, Ms. Karlunas

reported anxiety post-visitation.   Id. at 56-57, 91.    Ms. Kauffman-Jacoby

described Children’s bond toward Mother as “protective.”         Id. at 91.   Ms.

Kauffman-Jacoby explained that Children are “loving toward mother;”

however, they are “protective of mother, concerned about mother, worried

about her.” Id. Significantly, Ms. Karlunas stated that Children are “apt to

talk more about their grandmother as their caregiver now versus mom as

their caregiver.” Id. at 56. Children “talk about their grandparents as their

stable support givers.” Id. at 57. As to I.G.H. and her grandparents, Ms.

Karlunas indicated she was “very bonded and well[-]adjusted and building

security.”   Id. at 45-46.   Similarly, Ms. Kauffman-Jacoby noted a positive

relationship between Children and their grandparents.      Id. at 89.     When

asked to describe the interaction between Children and their grandparents,

she testified, “They respond very well to their grandparents. They are easily

redirected. They are very loving and affectionate with their grandparents.

Every time I am there they given them hugs. They give them kisses. They

look to them to meet their needs. If they ask for snacks, they get snacks.

They are very receptive.” Id. She further labeled the bond between them

                                    - 17 -
J-S22017-17



as a “healty type bond.”      Id.   Moreover, Children reported feeling unsafe

with their parents and safe with their grandparents. Id. at 117-18, 128. As

reported   by   Ms.   Kauffman-Jacoby,     “[Children]   like    living   with   their

grandparents.    We discussed safety.     And they feel safe living with their

grandparents, they feel stable there.” Id. at 117.

      Ms. Karlunas opined that “[C]hildren need[] a safe, stable environment

to continue their progress” and “moving toward and proceeding toward

permanency would help the children.”       Id. at 69. Further, Ms. Kauffman-

Jacoby offered that “[b]ased on therapeutic recommendation reunification is

not in the children’s best interest.” Id. at 118. She reported “no concerns”

regarding the termination of parental rights as a detriment to Children. Id.

at 92. As this Court has stated, “a child’s life cannot be held in abeyance

while a parent attempts to attain the maturity necessary to assume

parenting responsibilities.     The court cannot and will not subordinate

indefinitely a child’s need for permanence and stability to a parent’s claims

of progress and hope for the future.” R.J.S., 901 A.2d at 513.

      Accordingly, based upon our review of the record, we find no abuse of

discretion in the trial court’s decision to terminate Mother’s parental rights

under 23 Pa.C.S. § 2511(a)(2) and (b).

      Lastly, we review Mother’s evidentiary claim with regard to BCCYS’

packet of 168 exhibits admitted by the trial court.             Mother argues that

exhibits presented were not appropriately authenticated to be admissible

under the business records exception to the hearsay rule. Mother’s Br. at

                                      - 18 -
J-S22017-17



16-21.    Moreover, Mother maintains that the trial court erred in admitting

the case summary prepared by BCCYS and that many of the exhibits

contained additional hearsay, including statements of diagnosis and opinion.

Id. at 15, 21-22.

       “Our standard of review relative to the admission of evidence is for an

abuse of discretion.”       Commonwealth v. Wantz, 84 A.3d 324, 336

(Pa.Super. 2014); see also In re Adoption of R.K.Y., 72 A.3d 669, 675

(Pa.Super. 2013).

       Hearsay is an out-of-court statement offered for the truth of the

matter asserted. Pa.R.E. 801. Unless the statement is not being offered for

its truth or it falls within a hearsay exception, it is inadmissible.    Pa.R.E.

802.     As to the business records exception to the hearsay rule, Pa.R.E.

803(6) provides:

           (6) Records of a Regularly Conducted Activity. A record
          (which includes a memorandum, report, or data
          compilation in any form) of an act, event or condition if:

               (A) the record was made at or near the time by—or
          from   information   transmitted   by—someone      with
          knowledge;

               (B) the record was kept in the course of a regularly
          conducted activity of a ‘‘business’’, which term includes
          business, institution, association, profession, occupation,
          and calling of every kind, whether or not conducted for
          profit;

               (C)    making the record was a regular practice of that
          activity;

               (D) all these conditions are shown by the testimony
          of the custodian or another qualified witness, or by a


                                      - 19 -
J-S22017-17


         certification that complies with Rule 902(11) or (12) or
         with a statute permitting certification; and

              (E) the opponent does not show that the source of
         information or other circumstances indicate a lack of
         trustworthiness.

See also 42 Pa.C.S. § 6108(b).

     An evidentiary error will be deemed harmless if:

         (1) the error did not prejudice the defendant or the
         prejudice was de minimus; or (2) the erroneously admitted
         evidence was merely cumulative of other untainted
         evidence which was substantially similar to the erroneously
         admitted evidence; or (3) the properly admitted and
         uncontradicted evidence . . . was so overwhelming and the
         prejudicial effect of the error was so insignificant by
         comparison that the error could not have contributed to
         the verdict.

Commonwealth v. Markman, 916 A.2d 586, 603 (Pa. 2007).                  See

Foflygen v. Allegheny General Hospital, 723 A.2d 705, 708 (Pa.Super.)

(“[Evidentiary] rulings must be shown to have been not only erroneous but

also harmful to the complaining part[y].”), appeal denied, 740 A.2d 233 (Pa.

1999).

     The trial court admitted the BCCYS case file under the business

records exception, but made no determination as to whether the additional

hearsay statements contained within the file also qualified for an exception

to the hearsay rule. Mother argues that this packet included a typed case

summary, which was inadmissible. Mother, however, does not explain how

she was harmed by the summary’s admission, particularly as the testimony

presented at the hearing provided sufficient support for the termination of



                                   - 20 -
J-S22017-17



his parental rights.   Similarly, to the extent the packet included additional

hearsay statements, such as statements of diagnosis and opinion, Mother

fails to identify how their admission caused her harm.

      We, therefore, affirm the decrees terminating Father’s parental rights.

      Decrees affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/1/2017




                                     - 21 -